Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1536
                       Lower Tribunal No. 16-13573
                          ________________


                      Efron Dorado, S.E., et al.,
                                 Appellants,

                                     vs.

                    Revere High Yield Fund, L.P.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mavel Ruiz,
Judge.

      The Ferraro Law Firm, and Leslie B. Rothenberg; Russomanno &
Borrello, P.A., and Herman J. Russomanno, III, for appellants.

      Tabas & Soloff P.A., and Stacey F. Soloff and Michael K. Northrop, for
appellee.


Before FERNANDEZ, C.J., and LOGUE and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Wonalancet Co. v. Banfield, 165 A. 785, 786-87 (Conn.

1933) (“A breach of an executory contract by anticipation, occurs only when

there is a distinct, unequivocal, and absolute refusal to perform.       ‘The

renunciation must be so distinct that its purpose is manifest, and so absolute

that the intention to no longer abide by the terms of the contract is beyond

question.’”); see also Koski v. Eyles, 440 A.2d 317, 318 (Conn. Super. Ct.

1981) (applying same).




                                      2